     Case 1:20-cv-00060-ALB-CSC Document 13 Filed 06/10/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TIMOTHY SHAWN BYRD,                        )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   Case No. 1:20-cv-60-ALB
                                           )
WALLY OLSON, et al.,                       )
                                           )
             Defendants.                   )

                                      ORDER

      On April 7, 2020, the Magistrate Judge entered a Recommendation (Doc. #12)

to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. This case is DISMISSED without prejudice for the plaintiff’s failure to

provide a current address as ordered by this court.

      A separate Final Judgment will be entered.

      DONE and ORDERED this 10th day of June 2020.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE
